[Cite as State v. Laporte, 2015-Ohio-294.]


                       IN THE COURT OF APPEALS OF OHIO
                          FOURTH APPELLATE DISTRICT
                                ROSS COUNTY

STATE OF OHIO,                 :
                               :
     Plaintiff-Appellee,       :    Case No. 14CA3450
                               :
     vs.                       :
                               :    DECISION AND JUDGMENT
KANTZ LAPORTE,                 :    ENTRY
                               :
    Defendant-Appellant.       :    Released: 01/20/15
_____________________________________________________________
                         APPEARANCES:

James T. Boulger, Chillicothe, Ohio, for Appellant.

Sherri K. Rutherford, Law Director, City of Chillicothe, and Benjamin A.
Sigall, City of Chillicothe Assistant Law Director, Chillicothe, Ohio, for
Appellee.
_____________________________________________________________

McFarland, A.J.

         {¶1} This is an appeal from Appellant Kantz LaPorte’s sentence and

judgment of the Chillicothe Municipal Court filed May 29, 2014. Appellant

contends the trial court erred by determining that the State of Ohio had

proved beyond a reasonable doubt each element of the offense of obstruction

of official business, R.C. 2921.31. Upon review, we find no merit to

Appellant’s argument. Accordingly, we affirm the judgment of the trial

court.
Ross App. No. 14CA3450                                                        2

                                   FACTS

      {¶2} On May 29, 2014, Appellant was convicted after a bench trial in

the Chillicothe Municipal Court of a violation of R.C. 2921.31, obstructing

official business. The charge arose from events which occurred on

December 31, 2013, at an address on Plyley’s Lane in Ross County, Ohio.

      {¶3} At trial, the State first called Officer Jeffrey Dement of the

Chillicothe Police Department. Officer Dement testified on December 31,

2013, at approximately 3:30 a.m., he responded to a possible domestic in

progress at the residence. Dement testified dispatch had received a call

reporting a “male subject shouting, trying to get inside the residence.”

When Dement arrived and went to the back of the apartment, he saw glass

splatter on the ground. Dement testified he saw Appellant standing in the

residence and parting the blinds. Dement identified himself and ordered

Appellant to come outside and show his hands. Appellant replied “O.k.

Give me a second.” Appellant, however, began to retreat, walking

backwards. Dement drew his weapon and repeated his order. Appellant

then said “Give me two minutes,” and he went upstairs. Dement testified he

believed the situation to be a burglary in progress, with a possible victim of a

domestic or a hostage inside. Dement testified he had a right to stop

Appellant, but he did not enter the building because he was alone at that
Ross App. No. 14CA3450                                                          3

point, he did not know if Appellant was alone and/or armed, and he could

not see everything inside the apartment.

      {¶4} Dement testified the other officer arrived and they finally talked

Appellant into coming outside. When Appellant came down the steps, they

entered the residence, ordered him to the ground, and handcuffed him.

      {¶5} Dement testified he asked appellant for his identification because

he felt it was pertinent to know if Appellant had a right to be at the

residence. Appellant advised his wallet was stolen. After a weapons pat, the

officers found the wallet in Appellant’s front pants pocket. Dement testified

Appellant’s failure to respond to the commands when first ordered definitely

delayed the investigation.

      {¶6} Sergeant Jonathan Robinson of the Chillicothe Police

Department also testified about the December 31, 2013 incident on Plyley’s

Lane. When Robinson first arrived, he observed a front screen pulled out,

laying in the brush. Robinson observed a person looking out the front of the

apartment. He requested backup from the sheriff’s department and state

patrol. Robinson testified he went around back and for the next several

minutes, both officers yelled at Appellant to exit the apartment. Robinson

testified Appellant only peeked out the window and retreated into the
Ross App. No. 14CA3450                                                            4

apartment. The officers eventually entered through the broken patio glass

and took Appellant into custody.

      {¶7} Robinson testified it was an unknown situation because the

officers suspected a burglary had occurred, and did not know if Appellant

was arming himself or barricading himself. Robinson testified they were

also fearful for who might be in the apartment with Appellant. Robinson

testified the officers had a legal right to enter because it was a crime scene.

Robinson testified the investigation was delayed by 5-7 minutes.

      {¶8} Appellant also testified about the incident. On December 31,

2013, he resided in Columbus and his girlfriend lived at the Plyley’s Lane

address. He was familiar with the apartment because he had stayed

overnight there. Appellant and his girlfriend had spent time together on the

date in question. Around 8:00 p.m., Appellant went to a local bar. He

stayed until closing, when he discovered he could not find his wallet and

keys. Appellant eventually found his wallet, but a bartender drove him to

the apartment.

      {¶9} Appellant testified he started knocking at the door but neither his

girlfriend nor anyone else answered. He waited about 10 minutes in the

severe cold, walked around the back of the apartment and knocked.

Appellant testified he suffers from post-traumatic stress disorder (PTSD) and
Ross App. No. 14CA3450                                                        5

was having a panic attack. He further testified his body temperature was

dropping and he had to use the bathroom. Appellant grabbed a rock, broke

the sliding glass window, and entered the apartment to get warm. He went

upstairs to use the bathroom.

      {¶10} Appellant testified when he exited the bathroom, he heard

unintelligible yelling. He saw spotlights on the window. Appellant testified

he was not thinking clearly and stumbling with his words. Appellant

testified he was told they were going to send in dogs, so he walked from the

back. He testified the officers ordered him to the ground. Appellant

testified they asked him why he broke the glass, what his name was, and

what he was doing there. He told them his girlfriend lived there and gave

them her phone number, and told them about her children. Appellant further

testified he did not have his wallet, but they did not give him a chance to

explain the situation. The trial court also heard evidence on a CD-ROM

which recorded the exchanges amongst Appellant and the officers.

      {¶11} The trial court found Appellant guilty and sentenced him to five

days of incarceration with credit for time served, and a $250.00 fine. This

timely appeal followed. His sentence has been stayed pending appeal.

                        ASSIGNMENT OF ERROR

      “I. THE TRIAL COURT ERRED IN DETERMINING THAT
      THE STATE HAD PROVEN BEYOND A REASONABLE
Ross App. No. 14CA3450                                                            6

      DOUBT EACH ELEMENT OF THE OFENSE OF
      OBSTRUCTION OF OFFICIAL BUSINESS UNDER 2929.31
      R.C. WHEN THE EVIDENCE, VIEWED IN THE LIGHT
      MOST FAVORABLE TO THE PROSECUTION, WAS, AS A
      MATTER OF LAW, INSUFFICIENT TO ESTABLISH THE
      NECESSARY ELEMENTS OF AN AFFIRMATIVE OR
      OVERT ACT ON THE PART OF THE DEFENDANT
      PERFORMED WITH A PURPOSE TO PREVENT,
      OBSTRUCT, OR DELAY.”

                         A. STANDARD OF REVIEW

      {¶12} When reviewing a case to determine whether the record

contains sufficient evidence to support a criminal conviction, our function

“is to examine the evidence admitted at trial to determine whether such

evidence, if believed, would convince the average mind of the defendant’s

guilt beyond a reasonable doubt. The relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime

proven beyond a reasonable doubt.” State v. Jenks, 61 Ohio St. 3d 259, 574
N.E.2d 492 (1991), paragraph two of the syllabus. See, also, Jackson v.

Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781 (1979).

      {¶13} This test raises a question of law and does not allow us to weigh

the evidence. State v. Martin, 20 Ohio App. 3d 172, 174, 485 N.E.2d 717

(1983). Rather, the test “gives full play to the responsibility of the trier of

fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to
Ross App. No. 14CA3450                                                            7

draw reasonable inferences from basic facts to ultimate facts.” Jackson at

319. We reserve the issues of the weight given to the evidence and the

credibility of witnesses for the trier of fact. State v. Thomas, 70 Ohio St. 2d
230, 227, N.E.2d 212 (1986), paragraph one of the syllabus. Whether the

evidence supporting a defendant’s conviction is direct or circumstantial does

not bear on our determination. “Circumstantial evidence and direct evidence

inherently possess the same probative value and therefore should be subject

to the same standard of proof.” Jenks at paragraph one of the syllabus.

                           B. LEGAL ANALYSIS

      {¶14} Appellant argues the language contained in R.C. 2921.31

requires the state to prove as an element of the offense of obstructing official

business, an “affirmative or overt act upon the part of the defendant as

opposed to a refusal to act.” (Appellant’s brief at p. 8, quoting State v. May,

4th Dist. Highland No.06CA10, 2007-Ohio-1428). Appellant frames the

issue as whether his refusal to come out of the house and his movement

within the house for a period of approximately five minutes constitutes an

affirmative act. Appellant directs us to State v. Crowell, 2nd Dist.

Montgomery No. 23539, 2010-Ohio-4917.

      {¶15} R.C. 2921.31 provides:

      “(A) No person, without privilege to do so and with purpose to
      prevent, obstruct, or delay the performance by a public official
Ross App. No. 14CA3450                                                         8

      of any authorized act within the public official’s capacity, shall
      do any act that hampers or impedes a public official in the
      performance of the public official’s lawful duties.”

      {¶16} Generally speaking, when law enforcement possesses

reasonable grounds to believe that an emergency exists, they have a legal

duty to enter premises and to investigate. State v. May, 4th Dist. Highland

No. 06CA10, 2007-Ohio-1428, ¶ 11. In State v. Crowell, 2nd Dist.

Montgomery No. 23539, 2010-Ohio-4917, defendant was convicted of

obstructing official business but upon appeal, the court held that the

evidence did not support the conviction. Law enforcement officers were

dispatched to defendant’s residence after receiving a 911 call. Upon arrival

they found the door of the home open, a woman standing outside, very upset

and unable to consent to the officers entering the home. The officers stood

20-25 feet from the open door and repeatedly yelled for the defendant to

come outside. He walked past the open door, wrapped in just a sheet or

towel, but ignored their request and closed the door.

      {¶17} The officers could see defendant walk to the master bedroom so

they went to that window and ordered him to climb out the window. At first

he refused, but when threatened with tasering, he climbed out, without

clothing and smelling strongly of alcohol. Defendant claimed not to have

heard the officers requests, he denied closing the door, and claimed he had
Ross App. No. 14CA3450                                                        9

been asleep. The officers found an infant inside safe and asleep when they

were able to enter the home. Defendant was arrested, charged, and

convicted of obstructing official business.

      {¶18} On appeal, defendant argued the state failed to present

sufficient evidence that defendant performed an affirmative act that actually

hampered or impeded public officials in the performance of their duties.

The appellate court agreed. The appellate court found that defendant’s

closing of the front door was in the nature of a continued refusal to

cooperate with officers and, even if it was an overt act, the state had not

proven the act of closing the front door had the effect of hampering or

impeding the investigation of the officers who were standing 20- 25 feet

away. The appellate court further found that, if defendant lied to the

officers, there was no evidence that his statements were made with the intent

to hamper or impede the investigation or that the statements actually had the

effect of hampering or impeding the investigation.

      {¶19} In response, Appellee contends that Crowell is distinguishable

in that the court emphasized that the defendant’s action did not actually

hamper or impede law enforcement. Appellee further points out that the

situation here is analogous to a defendant who flees a Terry stop, which this

court has already established is an affirmative act that can constitute
Ross App. No. 14CA3450                                                         10

obstructing official business. Appellee directs us to State v. Certain, 180
Ohio App. 3d 457, 2009-Ohio-148. Appellee frames the issue as whether the

defendant had the right to refuse contact with law enforcement at the time he

fled. Appellee argues when the defendant does not have the right to refuse

contact, such as during a Terry stop, or when, as here, the situation requires

law enforcement to make entry into a home in order to investigate an

“apparent active serious felony with possible victims inside,” then fleeing

such contact can constitute obstructing official business. (Appellee’s brief at

p. 7).

         {¶20} Whenever a police officer accosts an individual and restricts his

freedom of movement, that individual’s Fourth Amendment rights are

implicated. State v. Brickner-Latham, 3rd Dist. Senenca No. 13-05-26,

2006-Ohio-609, ¶ 18. Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868 (1968). In

order for a police officer to temporarily detain someone for investigative

purposes, absent the presence of probable cause, the police officer must have

a reasonable articulable suspicion that illegal activity is afoot. Brickner-

Latham, supra; State v. Bobo, 37 Ohio St. 3d 177, 179, 524 N.E.2d 489,

citing Terry, 392 U.S. at 21. Reasonable articulable suspicion necessary to

effectuate an investigative stop has been defined as “specific and articulable

facts which, taken together with rational inferences from those facts,
Ross App. No. 14CA3450                                                                                     11

reasonably warrant that intrusion * * * .” Brickner- Latham, supra, quoting

Terry, 392 U.S. at 21.

         {¶21} In State v. Certain, 180 Ohio App. 3d 457, 2009-Ohio-148, 905
N.E.2d 1259 (4th Dist.), the state charged defendant with obstructing official

business after he fled from a sheriff’s deputy who was attempting to make an

investigative stop. Defendant moved to dismiss the complaint relying on the

court’s holding in State v. Gillenwater, that “mere flight from a request for a

Terry stop” does not constitute a violation of R.C. 2921.31. Concluding that

Gillenwater controlled the case, the trial court dismissed the complaint

against Certain. On appeal, this court reviewed the Gillenwater decision.1

         {¶22} There, police responded to a disorderly-conduct call at

Gillenwater’s apartment. Looking for another individual at the scene, an

officer discovered Gillenwater hiding behind a dumpster. The officer

ordered Gillenwater to come out from behind the dumpster but he refused.

As the officer attempted to move Gillenwater, he jumped up and ran. The

officer ran after him, ordering Gillenwater to stop, but he continued running

and eluded the officer. The state charged Gillenwater with obstructing

official business. The court of appeals reversed Gillenwater’s conviction on

the charge, holding that the “appellant did not perform an affirmative act that

1
 This court overruled Gillenwater to the extent that it conflicted with Certain and held that flight may, in
appropriate circumstances, constitute a violation of R.C. 2921.31.
Ross App. No. 14CA3450                                                         12

directly interfered with the [officer’s] duty. See, Certain, at ¶ 8. In

Gillenwater, we observed that when Gillenwater refused to cooperate by

remaining in a seated position, he did not violate R.C. 2921.31, but when he

ran and continued running after being ordered to stop, he committed an

affirmative act beyond the refusal to cooperate.

      {¶23} In Gillenwater, and Certain, we cited State v. Brickner-Latham,

3rd Dist, Seneca No. 13-05-25, 2006-Ohio-609. In Brickner-Latham, the

citing officer testified while on regular patrol, he observed three subjects

crossing the street when he heard one of the three yelling very loudly, which

was unusual for the time of night. As the officer proceeded on the street, he

noted the subjects crossed into a city lot and as he passed the lot, someone in

the group yelled “police.” The officer then backed up and turned into the lot

to investigate the situation and tell the subjects to quiet down. When he

entered the lot, two of the subjects stopped, while Brickner-Latham kept

walking through the lot. He instructed Brickner-Latham multiple times to

stop but he kept ignoring him and walking away. He further testified he

requested Brickner-Latham to stop because he believed Brickner-Latham

was the person yelling and he did not know if he was trying to avoid him

because of a warrant or another issue. He eventually detained Brickner-
Ross App. No. 14CA3450                                                         13

Latham by his shirt, asked him his name several times without a response,

and finally placed him under arrest.

      {¶24} On appeal, the appellate court found that based upon the

testimony at the suppression hearing, Brickner-Latham’s conduct gave rise

to enough of a reasonable articulable suspicion that illegal activity was afoot

to permit the officer to conduct an investigative stop of Brickner-Latham.

The appellate court further found that:

       “Brickner-Latham’s walking away from [the officer] was an
      affirmative act that hindered or impeded [the officer] in the
      performance of his official duties. Further, Brickner-Latham’s
      persistence in disregarding Officer O’Connor’s requests to stop
      was sufficient evidence for a rational trier of fact to conclude
      that Brickner-Latham acted with the specific intent to prevent,
      obstruct, or delay [the officer’s] lawful duties.” Id. at ¶ 28.

      {¶25} In rendering its decision herein, the trial court stated that

Crowell can be distinguished from the facts in Appellant’s case. We agree.

The trial court noted in Crowell, the defendant on the officer’s arrival was

present and outside of the residence and the victim was no longer in harm’s

way. It was the defendant’s residence to which the officers had responded.

That is not the case here.

      {¶26} Here the Chillicothe police officers were dispatched to a

possible domestic call with broken glass indicating forced entry. Officers

Dement and Robinson had no way of knowing whether or not Appellant was
Ross App. No. 14CA3450                                                          14

armed and whether or not there was another person, a victim, inside the

home. The officers believed a burglary was in progress. It was the officers’

duty to investigate a possible crime scene. The trial court found Appellant’s

failure to obey their orders to step outside and raise his hands impeded the

officers’ ability to investigate the scene. Although the officers testified to a

5-7 minute delay in their investigation, a victim or an officer could have

been critically injured or killed in even a brief time period.

      {¶27} Furthermore, the trial court noted the audio portion of the CD-

ROM presented in evidence demonstrated that Officer Dement clearly

advised Appellant to come out with his hands up, which was inconsistent

with Appellant’s testimony. The transcript reveals when Officer Dement

first arrived, Appellant was standing in the apartment and it appeared to

Dement that Appellant was getting ready to exit because he parted the

blinds. Dement identified himself and ordered Appellant to come out, but

Appellant retreated. By contrast, Appellant testified he had been in the

house, upstairs, about 15 minutes when he exited the bathroom and heard

yelling. The trial court found Officer Dement’s testimony to be more

credible. We are mindful that the credibility of the witnesses and the weight

to be given to their testimony are matters for the trier of facts to resolve.
Ross App. No. 14CA3450                                                       15

State v. Crawford, 2nd Dist. Montgomery No. 25506, 2013-Ohio-4398, ¶ 13;

State v. DeHass, 10 Ohio St. 2d 230, 231, 227 N.E.2d 212 (1967).

      {¶28} We find after viewing the evidence in a light most favorable to

the prosecution, any rational trier of fact could have found the essential

elements of obstructing official business proven beyond a reasonable doubt.

We find Appellant’s act of retreating from the officers to be an overt act

which delayed them from performing official duties and hampered their

investigation of a possible crime scene. As such, we overrule Appellant’s

assignment of error and affirm the judgment of the trial court.

                                                 JUDGMENT AFFIRMED.
Ross App. No. 14CA3450                                                         16

                           JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and costs be
assessed to Appellant.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing
the Chillicothe Municipal Court to carry this judgment into execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE
UPON BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL
COURT OR THIS COURT, it is temporarily continued for a period not to
exceed sixty days upon the bail previously posted. The purpose of a
continued stay is to allow Appellant to file with the Supreme Court of Ohio
an application for a stay during the pendency of proceedings in that court. If
a stay is continued by this entry, it will terminate at the earlier of the
expiration of the sixty day period, or the failure of the Appellant to file a
notice of appeal with the Supreme Court of Ohio in the forty-five day appeal
period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme
Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the
appeal prior to expiration of sixty days, the stay will terminate as of the date
of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Hoover, P.J. & Abele, J.: Concur in Judgment Only.

                                 For the Court,

                          BY: __________________________________
                              Matthew W. McFarland,
                              Administrative Judge

                          NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from
the date of filing with the clerk.